EXHIBIT 10.1
 
Rob Cain - $50,000 Bonus Arrangement per Offer Letter
Agreement dated February 22, 2013
Adept Technology
Performance Objectives:
 
 
Item
Owner
Customer
Task
Definition of Done
Potential
TIME-LINE
Validation
            Bonus
Assigned
Start
Due Date  
1
Rob
BoD
Cash flow
 
           25,000
22-Feb
22-Feb
30-Jun
 
2
Rob
BoD
cash flow
 
             5,000
22-Feb
22-Feb
30-Sep
 
3
Rob
BoD
Company direction and plan BoD endorsed
             5,000
22-Feb
22-Feb
3-May
 
4
Rob
BoD
Retention of key employees
             5,000
22-Feb
22-Feb
30-Jun
 
5
Rob
BoD
A players and monthly training surrounding CEO
           10,000
22-Feb
22-Feb
30-Sep
 

 
 
Terms of $50,000 bonus arrangement discussed in the Offer Letter Agreement dated
February 22, 2013, between the Company and Robert Cain:
 
Mr. Cain must be employed on June 30,2013 for objectives 1, 3 & 4; and must be
employed on September 30, 2013 for objectives 2 & 5. If Mr. Cain is not employed
on the applicable quarter end date, no bonus will be paid for achievement in
that period, unless the Compensation Committee (or independent director
subcommittee) determines otherwise in its sole discretion.
 
Measurement dates: 1) June 30, 2013 for objectives 1, 3 & 4; September 30, 2013
for objectives 2 & 5.
 
Certification: Compensation Committee (or independent director subcommittee)
will determine and certify achievement or non-achievement of performance
objectives within 30 days after each measurement date.
 
For bonus targets that are certified by the Committee (or independent director
subcommittee) as achieved, Company will pay bonus within ten business days after
the Committee certification date.
 
The Company will have the right to withhold any applicable federal, state and
local taxes required to be paid or withheld.
 
Financial Restatements: If the Company’s financial statements as filed with the
Securities and Exchange Commission for the fiscal year ending June 30, 2013 or
the first fiscal quarter of fiscal 2014 are the subject of a restatement due to
error or misconduct prior to September 30, 2018, to the extent permitted by
applicable law, in all appropriate cases, the Company will seek, and Mr. Cain
will take such action as required to effect, reimbursement of excess performance
compensation issued or paid under this bonus arrangement for the applicable
bonus period. For purposes of this bonus arrangement, excess performance
compensation means the positive difference, if any, between (i) the amount
actually paid to Mr. Cain and (ii) the amount that would have been paid to Mr.
Cain had the applicable performance objectives been calculated based on the
Company’s financial statements as restated. The Company will not be required to
award any additional bonus amount hereunder should the restated financial
statements result in a higher multiplier as compared to the performance
objectives.
 
Nothing in this document or any other document executed in connection with this
bonus arrangement will confer any right on Mr. Cain to continue to be retained
in the employ or service of the Company, change the at-will employment
relationship between the Company and Mr. Cain, or interfere with the right of
the Company to discharge Mr. Cain at any time, with or without cause, and with
or without advance notice, subject to the terms of the Offer Letter Agreement.
 
The terms of this bonuas arrangement will be interpreted and construed in
accordance with the laws of the State of Delaware (without regard to principles
of conflicts of law) and applicable federal law.
 
To the extent applicable, it is intended that this bonus arrangement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (together with the rules and regulations and/or other interpretive
authority and guidance issued thereunder, the "Code"). Any provision that would
cause this bonus arrangement to fail to satisfy Section 409A of the Code will
have no force or effect until amended to comply with Section 409A of the Code,
which amendment may be retroactive to the extent permitted by Section 409A of
the Code.
 
If any of the payments in respect of this bonus arrangement, together with any
other payments Mr. Cain has the right to receive from the Company or any
purchaser, successor, or assign, would constitute an “excess parachute payment”
(as defined in Section 280G(b)(3) of the Code), the payments pursuant to this
bonus arrangement and/or such other plans or agreements shall be reduced to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code.
 
 

I have read, understand & accept terms and conditions of Adept Technology’s
bonus arrangement:         /s/ Rob Cain  3/25/13   3/25/13 Rob Cain  Date   Date
approved by the Board of Directors President and CEO      

 